                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


HOWARD TOGO WOOD, JR.,                                                               PLAINTIFF
ADC #155339

V.                              NO. 4:20-CV-1386-BRW-JTR

SHERI FLYNN, et al.                                                               DEFENDANTS


                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered and adjudged that this case

is dismissed, without prejudice. The requested relief is denied.

       IT IS SO ORDERED this 24th day of June, 2021.




                                                   Billy Roy Wilson____________________
                                                   UNITED STATES DISTRICT JUDGE
